[Cite as Russell v. Miller, 2014-Ohio-1283.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                   CHAMPAIGN COUNTY

 KERMIT D. RUSSELL                                 :
                                                   :     Appellate Case No. 2013-CA-34
          Plaintiff-Appellee                       :
                                                   :     Trial Court Case No. 12-CV-365
 v.                                                :
                                                   :
 MARCUS E. MILLER                                  :     (Civil Appeal from
                                                   :     (Common Pleas Court)
          Defendant-Appellant                      :
                                                   :

                                               ...........

                                               OPINION

                              Rendered on them 28th day of March, 2014.

                                               ...........

JANE A. NAPIER, Atty. Reg. #0061426, Champaign County Prosecutor’s Office, 200 North
Main Street, Urbana, Ohio 43078
      Attorney for Plaintiff-Appellee, Kermit D. Russell, Champaign County Treasurer

MARCUS E. MILLER, 6568 State Route 245, North Lewisburg, Ohio 43060
    Defendant-Appellant, pro se

                                               .............

HALL, J.,

        {¶ 1}     Marcus E. Miller appeals pro se from the trial court’s entry of summary judgment

in favor of Champaign County Treasurer Kermit Russell on a complaint to foreclose tax liens and

to authorize a sheriff’s sale of Miller’s property.
[Cite as Russell v. Miller, 2014-Ohio-1283.]
        {¶ 2}     The record reflects that Russell filed his complaint on December 31, 2012,

alleging that Miller owed $42,385.99 in delinquent real-estate taxes, assessments, interest, and

penalties. The complaint requested foreclosure of tax liens and a sheriff’s sale of Miller’s

property. Miller’s “answer” consisted of assorted bills, news articles, unidentified transcript

excerpts, and a handwritten note referencing “4 piles of wood, metal, hoses, and trash[.]” Russell

subsequently moved for summary judgment on the complaint. The motion included a supporting

affidavit addressing Miller’s delinquent debts. On April 16, 2013, the trial court filed an entry

giving Miller approximately a month to respond. Miller failed to do so. Thereafter, on July 5,

2013, the trial court entered summary judgment in Russell’s favor on the complaint. It found that,

as of the date of the complaint, Miller owed $42,385.99 for delinquent real-estate taxes,

assessments, interest, and penalties. It also ordered foreclosure of the equity of redemption and

authorized a sheriff’s sale if Miller did not satisfy the delinquency within three days. This appeal

followed.

        {¶ 3}     Having examined Miller’s pro se appellate brief, we note that it lacks

assignments of error or even any argument. It consists of the same assorted bills, news articles,

unidentified transcript excerpts, and handwritten note that Miller submitted as his answer below.

In what may be a reply brief, Miller does make reference to pieces of allegedly valuable

machinery and other items being removed from his property. We infer from Miller’s various

filings that he may dispute special assessments being added to his property-tax bill to cover costs

Wayne Township incurred to clean up his land. The clean-up occurred in 2008 pursuant to court

order, and it was the subject of a prior appeal by Miller. See Gaver v. Miller, 2d Dist. Champaign

No. 09-CA-46, 2010-Ohio-4275, ¶ 14 (noting that the clean-up process took five or six people

four weeks to complete at a cost of $39,838.75 minus $16,913.95 for salvaged scrap metal sold).
                                                                                                   3


       {¶ 4}    Based on our review of the record, we see no error in the trial court’s entry of

summary judgment in favor of Russell on his complaint for foreclosure on the above-referenced

tax liens and for a sheriff’s sale. Russell supported the summary-judgment motion with an

affidavit addressing Miller’s delinquent debts. Miller failed to respond to the motion, and he has

not alleged any particular error in the trial court’s ruling on appeal. Accordingly, the judgment of

the Champaign County Common Pleas Court is affirmed.

                                         .............



FROELICH, P.J., and WELBAUM, JJ., concur.



Copies mailed to:

Jane A. Napier
Marcus E. Miller
Hon. David C. Faulkner
(for Judge Nick Selvaggio)